[Cite as State ex rel. Franks v. Ohio Adult Parole Auth., 2018-Ohio-3808.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

The State ex rel.                                       :
Jerry Franks,
                                                        :
                 Relator,
                                                        :
v.                                                                              No. 18AP-390
                                                        :
Ohio Adult Parole Authority et al.,                                          (REGULAR CALENDAR)
                                                        :
                 Respondents.
                                                        :


                                            D E C I S I O N

                                   Rendered on September 20, 2018


                 Jerry Franks, pro se.


                                         IN MANDAMUS
                                    ON SUA SPONTE DISMISSAL

TYACK, J.
        {¶ 1} Jerry Franks filed this action in mandamus, seeking a writ to compel the Ohio
Adult Parole Authority, Bureau of Sentence Computation and the Ohio Department of
Rehabilitation and Correction to revise their records as to his parole eligibility date.
        {¶ 2} In accord with Loc.R. 13(M) of the Tenth District Court of Appeals, the case
was referred to a magistrate to conduct appropriate proceedings. The magistrate, on
reviewing the pertinent records, noted that Franks has not made the necessary security
deposit for payment of costs. Therefore, the magistrate rendered a magistrate's decision,
appended hereto, which includes a recommendation that we dismiss this case. See State ex
rel. Arroyo v. Sloan, 142 Ohio St. 3d 541, 2015-Ohio-2081 and Boles v. Knab, 129 Ohio St. 3d
222, 2011-Ohio-2859.
No. 18AP-390                                                                               2


       {¶ 3} No party has filed objections to the magistrate's decision. The case is now
before the court for review.
       {¶ 4} No error of law or fact is present on the face of the magistrate's decision. We,
therefore, adopt the findings of fact and conclusions of law contained in the magistrate's
decision. As a result, we deny the requested writ and dismiss this case.
                                                                Writ of mandamus denied;
                                                                           case dismissed.

                          DORRIAN and HORTON, JJ., concur.
No. 18AP-390                                                                            3


                                  APPENDIX

                          IN THE COURT OF APPEALS OF OHIO

                              TENTH APPELLATE DISTRICT

The State ex rel.                             :
Jerry Franks,
                                              :
               Relator,
                                              :
v.                                                                 No. 18AP-390
                                              :
Ohio Adult Parole Authority et al.,                           (REGULAR CALENDAR)
                                              :
               Respondents.
                                              :


                          MAGISTRATE'S DECISION

                                Rendered on June 19, 2018


               Jerry Franks, pro se.


                                   IN MANDAMUS
                              ON SUA SPONTE DISMISSAL

       {¶ 5} In this original action, relator, Jerry Franks, an inmate of the Pickaway
Correctional Institution ("PCI") requests that a writ of mandamus issue against
respondents Ohio Adult Parole Authority, Bureau of Sentence Computation, and the Ohio
Department of Rehabilitation and Correction.        Relator requests that the writ order
respondents to correct his parole eligibility date upon the respondents' records.
Findings of Fact:
       {¶ 6} 1. On May 31, 2018, relator, a PCI inmate, filed this mandamus action against
respondents.
No. 18AP-390                                                                                    4


       {¶ 7} 2. Relator has not deposited with the clerk of this court the monetary sum
required as security for the payment of costs. See Loc.R. 13(B) of the Tenth District Court
of Appeals.
       {¶ 8} 3. With his complaint, relator has not filed an affidavit that he is seeking a
waiver of the prepayment of this court's full filing fees and an affidavit of indigency
pursuant to R.C. 2969.25(C).
       {¶ 9} 4. With his complaint, relator has not filed a statement that sets forth the
balance in his inmate account for each of the preceding six months, as certified by the
institutional cashier pursuant to R.C. 2969.25(C)(1).
Conclusions of Law:
       {¶ 10} It is the magistrate's decision that this court sua sponte dismiss this action.
       {¶ 11} R.C. 2969.25(C) provides:
              If an inmate who files a civil action or appeal against a
              government entity or employee seeks a waiver of the
              prepayment of the full filing fees assessed by the court in
              which the action or appeal is filed, the inmate shall file with
              the complaint or notice of appeal an affidavit that the inmate
              is seeking a waiver of the prepayment of the court’s full filing
              fees and an affidavit of indigency. The affidavit of waiver and
              the affidavit of indigency shall contain all of the following:

              (1) A statement that sets forth the balance in the inmate
              account of the inmate for each of the preceding six months, as
              certified by the institutional cashier;

              (2) A statement that sets forth all other cash and things of
              value owned by the inmate at that time.

       {¶ 12} As earlier noted, relator has not deposited with the clerk of this court the
monetary sum required as security for the payment of costs. Relator has not filed with his
complaint an affidavit that he is seeking a waiver of the prepayment of this court's full filing
fees and an affidavit of indigency as required by R.C. 2969.25(C). Relator has not filed with
his complaint a statement that sets forth the balance of his inmate account for each of the
preceding six months, as certified by the institutional cashier.
No. 18AP-390                                                                               5


       {¶ 13} The requirements of R.C. 2969.25(C) are mandatory, and failure to comply
with them subjects the complaint to dismissal. State ex rel. Arroyo v. Sloan, 142 Ohio St. 3d
541, 2015-Ohio-2081; Boles v. Knab, 129 Ohio St. 3d 222, 2011-Ohio-2859.
       {¶ 14} Moreover, relator cannot cure the deficiency by filing a delayed
R.C. 2969.25(C)(1) statement. Boles.
       {¶ 15} Accordingly, it is the magistrate's decision that this court sua sponte dismiss
this action.


                                               /S/ MAGISTRATE
                                               KENNETH W. MACKE




                               NOTICE TO THE PARTIES

               Civ.R. 53(D)(3)(a)(iii) provides that a party shall not assign as
               error on appeal the court's adoption of any factual finding or
               legal conclusion, whether or not specifically designated as a
               finding of fact or conclusion of law under Civ.R.
               53(D)(3)(a)(ii), unless the party timely and specifically objects
               to that factual finding or legal conclusion as required by Civ.R.
               53(D)(3)(b).